Citation Nr: 0834574	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-28 229	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for respiratory 
disabilities to include asthma.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to January 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and April 2006 decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Lincoln, Nebraska.  In May 2006, the veteran's claims 
files were transferred to the RO in Des Moines, Iowa.  In 
July 2007, the veteran testified at a hearing before the 
undersigned.  

A review of the claims files shows that the veteran, in July 
2006, raised for the first time a claim of entitlement to 
service connection for residuals of tuberculosis.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate action. 

The claim of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that respiratory disabilities to include asthma were 
present in-service or that respiratory disabilities to 
include asthma are related to service.

2.  The preponderance of the competent evidence is against 
finding that depression was present in-service, a psychosis 
manifested its self to a compensable degree in the first 
post-service year, or that depression is related to service.

CONCLUSIONS OF LAW

1.  Respiratory disabilities to include asthma were not 
incurred or aggravated during military service nor may any 
respiratory disability be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

2.  Depression was not incurred or aggravated during military 
service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2004 and 
October 2004, prior to the appealed from January 2005 rating 
decision, as well as the written notice provided in August 
2005 and March 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the type of evidence necessary 
to establish disability ratings and effective dates for the 
disabilities on appeal.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

While the notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal was provided after the appeal from the 
January 2005 rating decision, this timing problem is harmless 
because the claims was thereafter readjudicated in the 
November 2006 supplemental statement of the case and this 
readjudication "cures" any timing problem.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Similarly, to the extent that complete VCAA notice was not 
provided until after the RO mailed the veteran the August 
2005 notice letter, the Board finds that this timing problem 
is harmless.  From the earlier July 2004 and October 2004 
letters, January 2005 rating decision, and July 2005 
statement of the case a reasonable person could be expected 
to understand what is necessary to substantiate his claims.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims files the veteran's service medical as well as all 
identified and available post-service records including the 
records on file with the Social Security Administration 
regarding his disability award.  

While the veteran also reported he received treatment from 
Family Health Care, Dr. Douglas J. Dunning, and Family 
Medical, these facilities notified the RO that they did not 
have any records of the claimant or that his records had been 
destroy after seven years and a reasonable person could be 
expected to understand that they were not available from a 
reading of the statement of the case and/or supplemental 
statements of the case.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

Similarly, while a medical opinion as to the origins or 
etiology of the veteran's respiratory disabilities to include 
asthma and depression were not obtained by VA in connection 
with the current appeal, the Board notes that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reviewed the relevant subsection of the regulation, 
38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).  The Federal Circuit noted that the 
regulation, unlike the statute, contained a requirement that 
the claimant establish that he has suffered an event, injury, 
or disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
The Federal Circuit found that the regulation properly filled 
a gap left in the statute.  The Federal Circuit referenced a 
preceding section of the statute, 38 U.S.C.A. § 5103A(a)(2), 
which indicates that VA is not required to provide assistance 
to a claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Federal Circuit found that, if the evidence of record does 
not establish that the veteran suffered an event, injury, or 
disease in service, no reasonable possibility exists that 
providing a medical examination or obtaining a medical 
opinion would substantiate the claim.  In making this finding 
the Federal Circuit noted the arguments made by the Secretary 
that "a medical examination or opinion generally could not 
fill the gap left by the other evidence in establishing a 
service connection."  Paralyzed Veterans of America, et. 
al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his 
disabilities were caused by his military service.  As will be 
more fully explained below, his service medical records are 
silent for any complaints or clinical findings pertaining to 
respiratory disabilities or depression and there is no 
evidence of either disability for decades following his 
separation from service.  Moreover, the veteran does not 
allege he had had a problem with symptoms of either 
disability since service.  Buchanan v. Nicholson, 451 F. 3d 
1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  For these reasons, the Board finds that a 
medical opinion is not necessary to decide the claims, in 
that any such opinion could not establish the existence of 
the claimed in-service injury.  Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995) (the Board is not required to 
accept a medical opinion that is based on the veteran's 
recitation of medical history); Also see McLendon v. 
Nicholson, 20 Vet. App. 79, 84-86 (2006).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Claims

The veteran contends that his respiratory disabilities to 
include asthma and his depression were caused by his military 
service including his exposure to herbicides while serving on 
a ship in the waters off of the Republic of Vietnam and/or 
when flying into the Republic of Vietnam to collect the ships 
mail.  It is also requested that the veteran be afforded the 
benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a 
psychosis will be presumed to have been incurred in service 
if it had become manifest to a degree of ten percent or more 
within one year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309.  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The list of diseases associated with exposure to certain 
herbicide agents is as follows: chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; chronic lymphocytic leukemia; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Initially, the Board notes that service treatment records, 
including the January 1974 separation examination, are 
negative for complaints or treatment for signs or symptoms of 
a respiratory disability, including asthma, or depression.  
38 C.F.R. § 3.303(a). 

Post-service, the medical record shows the veteran's 
complaints and/or treatment for respiratory disabilities 
starting in 1993 with the claimant first being diagnosed with 
asthma in 1994, atelectasis versus lung scar in 2005, and 
chronic obstructive pulmonary disease in 2006.  See, for 
example, letters from G. Huerta, M.D., dated in March 1993 
and January 1994; VA examinations dated in April 2005 and 
June 2005; and VA treatment records dated from February 2006 
to November 2006.  As to depression, the post-service medical 
record shows the veteran's complaints and/or treatment for 
depression starting in 1995.  See, for example, letter from 
Dr. Huerta dated in April 1995; VA psychiatric examination 
dated in June 2005; and VA treatment records dated from 
February 2006 to November 2006.

However, the claims files do not contain a medical opinion 
linking current respiratory disabilities, including asthma, 
and depression to military service and the veteran as a lay 
person is not competent to provide such a medical opinion.  
See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to continuity of symptomatology, the Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced in and since service; for example, he is 
competent to report that he had problems breathing and that 
he felt unhappy.  See Buchanan, supra.  Competency, however, 
must be distinguished from credibility, which is a factual 
determination going to the probative value of the evidence.  
Id; Also see Jandreau, supra; Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).

In this regard, the Board once again notes that service 
treatment records are negative for a diagnosis of a 
respiratory disability, including asthma, or depression.  
Moreover, the post-service medical records are negative for a 
problem with either disability for decades following the 
veteran's 1974 separation from active duty.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  Therefore, the Board affords the veteran's 
in-service and post-service medical records, which are 
negative for complaints and/or treatment for respiratory 
disabilities, including asthma, or depression in-service and 
for many decades thereafter, more evidentiary weigh than his 
lay assertions.  Therefore, the Board finds that the 
veteran's statements and testimony, while competent, are not 
credible in light of the current medical record and the 
weight of the evidence is against continuity of 
symptomatology.  38 C.F.R. § 3.303(b).

Lastly, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309, with regard to psychoses and with 
regard to herbicide exposure, do not help the veteran because 
the record does not show either his being diagnosed with a 
psychosis in the first post-service year or his even being 
diagnosed with one of the specifically enumerated diseases 
listed at 38 C.F.R. § 3.309(e).  38 U.S.C.A. § 1116); 
38 C.F.R. § 3.307, 3.309.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims for service connection for 
respiratory disabilities to include asthma and depression on 
a direct and a presumptive basis.  See 38 C.F.R. §§ 3.303, 
3.309. 

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for respiratory disabilities to include 
asthma is denied.

Service connection for depression is denied.


REMAND

As to the claim of entitlement to service connection for 
PTSD, the veteran in written statements to the RO and at his 
personal hearing reported that his PTSD was caused by seeing 
and/or transporting body filled bags from the freezer of his 
ship, the U.S.S. Hancock, to other ships for shipment home 
including the body of a friend of his who died of a heart 
attack in the winter of 1973 and was the "master-at-arms" 
for the ship; having a friend named "Rayas" overdose and 
die on his bunk in approximately February 1972; and seeing 
airplanes crash while taking off from and landing onto the 
U.S.S. Hancock. 

However, despite a diagnosis of PTSD being found in the 
veteran's Social Security Administration records since 1999, 
and the veteran's representative asking at the personal 
hearing for VA to request the deck logs for the time periods 
in question in order to verify the claimed stressors, VA has 
not as yet contacted the U.S. Army and Joint Services Records 
Research Center (JSRRC) in an attempt to very any of the 
claimants stressors.  See M21-1 MR, Part III, Subpart iv, 
Chapter 4, section H, Topic 29 (December 13, 2005) (formerly 
VA Adjudication Procedure Manual (M21-1), Part VI, Ch. 
11.37(f)(3)) provides, in relevant part, that in adjudicating 
claims of entitlement to service connection for PTSD, "[i]f 
a VA examination . . . establishes a valid diagnosis of PTSD, 
and development is complete in every respect but for 
confirmation of the in-service stressor, request additional 
evidence from  . . . the Environmental Support Group (ESG) 
[now known as JSRRC].  

If JSRRC is able to very any of the veteran's stressors, then 
on remand the claimant should also be scheduled for a VA 
examination to obtain a medical opinion as to the 
relationship between that stressor and any current PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

A remand is also required because the most recent VA 
treatment records found in the claims files are dated in 
November 2006 and the veteran testified that he received a 
PTSD evaluation at the Omaha VA Medical Center approximately 
3 months prior to his hearing (i.e., in approximately April 
2007) which records are not found in the claims files.  
Therefore, on remand, a request should also be made for all 
of the veteran's post-November 2006 treatment records from 
the Omaha VA Medical Center.  See 38 U.S.C.A. § 5103A(b) 
(West 2002). 

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from the 
Omaha VA Medical Center all of the 
veteran's post-November 2006 treatment 
records.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders, 
and the veteran offered an opportunity to 
respond.

2.  The RO/AMC should contact JSRRC and 
attempt to verify the veteran's stressors 
which development should include 
obtaining the deck logs for the U.S.S. 
Hancock for February 1972 to see if it 
documents the drug overdose death of a 
"Rayo" and for the winter of 1973 
(January 1973 to March 1973) to see if it 
documents the death of the ships 
"master-at-arms." Any additional 
development deemed necessary should 
thereafter be undertaken by the RO/AMC.  
If any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claims files, and the claimant notified 
in writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folders, 
and the veteran offered an opportunity to 
respond.

3.  If JSRRC is able to very any of the 
veteran's stressors, then the claimant 
should also be scheduled for a VA 
psychiatric examination to obtain a 
medical opinion as to the relationship 
between that stressor and any current 
PTSD.  The claims files should be 
forwarded to the examiner.  Based on a 
review of the claims folders and 
examination of the veteran, the examiner 
should answer the following question:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the veteran has 
PTSD due to one of the verified in-
service stressors?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for all opinions expressed.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

5.  Thereafter, following any other 
appropriate development, the RO/AMC 
should readjudicate the issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


